Exhibit 10.27

 

DEL MONTE FOODS COMPANY

ANNUAL INCENTIVE PLAN

(Amended and Restated Effective April 28, 2003)

 

1.   Purpose

 

The Del Monte Annual Incentive Plan (the “Plan”) is a cash-based incentive
program designed to accomplish the following objectives of Del Monte Foods
Company (“Del Monte”):

 

  •   To link annual corporate and business priorities with individual and group
performance goals, reinforcing line of sight and contribution to results;

 

  •   To reinforce a high performance culture tying rewards to measurable
accountabilities and goal achievement;

 

  •   To recognize and reward individual performance and differentiate award
levels based on absolute and relative contributions; and

 

  •   To provide a variable award opportunity as part of a competitive total
compensation program that enables Del Monte to attract, retain, and motivate its
leadership and key employees.

 

2.   The Committee

 

The Plan shall be administered by the Compensation Committee of Del Monte’s
Board of Directors (the “Committee”), which shall consist of at least two
independent directors of Del Monte who satisfy the requirements of Section
162(m) of the Internal Revenue Code (the “Code”). The Committee shall have the
sole discretion and authority to administer and interpret the Plan in accordance
with Code Section 162(m) as appropriate and the decisions of the Committee shall
in every case be final and binding on all persons having an interest in the
Plan.

 

3.   Eligibility

 

To be eligible for participation in the Plan, an employee must be in Exempt
Salary Grade 13 (or equivalent) or above and must not be a participant in a
sales incentive program. To be eligible for an award in any given Plan Year,
participants are required to be in a bonus eligible position on or before the
date that is ninety (90) days prior to the end of a Plan Year, must be on the
active payroll at the time of the award distribution, and must comply with rules
of the Plan as established by the Committee. Voluntary terminations will not be
considered for an award if the participant is not on the active payroll on the
date of the award distribution. In the case of the death, disability, or
retirement of a Plan participant, a prorated award at target based on the number
of months worked during the Plan Year will be paid to the participant (or
beneficiary).

 

Loss of eligibility may occur if the employee’s salary grade is changed to an
exempt grade below 13 (or equivalent) as a result of a reclassification or
demotion.

 

4.   Plan Year

 

The Plan is a cash-based incentive program which provides for potential award
payments at the end of Del Monte’s fiscal year, which shall also be the Plan
Year.

 

5.   Target Incentive Awards

 

Each Plan Year, each participant has a target incentive award opportunity
expressed as a percent of such participant’s Fiscal Year Earnings, defined as
base salary earned during Del Monte’s fiscal year excluding bonuses, special
awards, and other non-base compensation. The target incentive award opportunity
is determined by salary grade. Target incentive awards are selected by the
Committee, and shall be established in writing not later than

 

1



--------------------------------------------------------------------------------

ninety (90) days after the start of each Plan Year. The target incentive award
will be prorated for any employee who becomes eligible for participation in the
Plan after the beginning of a Plan Year based on the number of months of
participation in the Plan. The target incentive award for a participant who
changes position or salary grade in the middle of a Plan Year will be prorated
based on the number of days spent in each position and the applicable target
incentive awards for the former and current positions.

 

6.   Performance Measures

 

Award payments are based upon three performance measures: (i) Corporate
Financial Objectives, (ii) Business Unit Objectives, and (iii) Individual
Objectives/MBOs.

 

  •   Corporate Financial Objectives

 

This measure is based on the established corporate financial performance goals
set at the beginning of each Plan Year, as follows:

 

Not later than ninety (90) days after the start of each Plan Year, the Committee
will establish in writing (x) specific performance goals for Del Monte; (y) the
business criteria upon which such performance goals are based; and (z) the
weight to be accorded each business criterion. The relevant business criteria
include, either individually or in combination, applied to Del Monte as a whole
or to individual units thereof, and measured either absolutely or relative to a
designated group of comparable companies: (i) cash flow, (ii) earnings per
share, (iii) earnings before interest, taxes, depreciation, and amortization
(EBITDA), (iv) return on equity, (v) total stockholder return, (vi) return on
capital, (vii) return on assets or net assets, (viii) revenue, (ix) income or
net income, (x) operating income or net operating income, (xi) operating profit
or net operating profit, (xii) operating margin, (xiii) return on operating
revenue, (xiv) market share, and (xv) any other objective and measurable
business criteria tied to Del Monte’s performance.

 

  •   Business Unit Objectives

 

This measure applies at the business unit level, and is based on specific
financial performance goals determined by the Committee at the beginning of each
Plan Year. The Committee will establish the business unit performance goals
using the same process as described above for the corporate goals. The business
criteria on which the business unit performance goals are based can be, but do
not have to be, the same as the business criteria applicable to the corporate
goals.

 

  •   Individual Objectives/MBOs

 

This measure is based on individual performance goals known as Management By
Objectives (“MBOs”). MBOs are developed by Plan participants and ultimately
support objectives established for Del Monte by the President and Chief
Executive Officer. Business unit executives supplement these objectives as
necessary.

 

To assist each Plan participant in focusing upon critical priorities, there
should be no more than four to six MBOs that are based on Del Monte’s operating
or business plan, or business unit goals. Every effort should be made to
identify MBOs that will reflect the individual contributions to be made by the
Plan participant and not related to their day-to-day job responsibilities. The
MBOs (or portion thereof) for any Plan Year may, but need not, be based on those
15 business criteria enumerated above, and if they are not, the MBO segment (or
portion thereof) of any award paid under the Plan will not be considered
performance-based compensation for purposes of Code Section 162(m).

 

As an additional component to the Individual Objectives/MBOs measure, unique
contributions made by participants may be considered. Unique contributions are
innovative events or accomplishments that are unplanned in nature, generally are
an unexpected project or opportunity, and are not necessarily an annual
component of the MBOs. Unique contributions during the Plan Year will be
reviewed at the end of the Plan Year. Del Monte reserves the right to determine
the weight to be given to unique contributions within the Individual
Objectives/MBOs measure in order to reflect the magnitude and impact of the
unique contribution(s).

 

7.   Evaluation of Performance Results

 

2



--------------------------------------------------------------------------------

At the end of the Plan Year, the three performance measures, Corporate Financial
Objectives, Business Unit Objectives, and Individual Objectives/MBOs, will be
evaluated comparing actual results against performance goals.

 

Corporate Financial Objectives. For each Plan Year, Del Monte’s actual
performance will be compared to the target Corporate Financial Objectives
established by the Committee. Based on the level at which Del Monte actually
met, exceeded, or failed to meet its target, a corresponding Corporate
Performance Multiple will be assigned. Corporate Performance Multiples shall be
established by the Committee no later than ninety (90) days after the start of
each Plan Year. The Committee may, at its discretion, set a minimum level of
performance below which the corresponding Corporate Performance Multiple will be
0%, and a maximum level of performance above which the corresponding Corporate
Performance Multiple does not continue to increase. The Corporate Performance
Multiple then is multiplied by the respective weight of the Corporate Financial
Objectives measure for each participant.

 

Business Unit Objectives. For each Plan Year, the actual performance of the
business units will be compared to the target Business Unit Objectives
established by the Committee. Based on the level at which a business unit
actually met, exceeded, or failed to meet its target, a corresponding Business
Unit Performance Multiple will be assigned. Business Unit Performance Multiples
shall be established by the Committee no later than ninety (90) days after the
start of each Plan Year. The Committee may, at its discretion, set a minimum
level of performance below which the corresponding Business Unit Performance
Multiple will be 0%, and a maximum level of performance above which the
corresponding Business Unit Performance Multiple does not continue to increase.
The Business Unit Performance Multiple then is multiplied by the respective
weight of the Business Unit Objectives measure for each participant.

 

Individual Objectives/MBOs. Participants will earn MBO scores depending on their
level of achievement of each MBO. The separate MBO scores are then averaged,
using specific weights, to arrive at an overall MBO score for each participant.
The overall MBO score then is multiplied by the respective weight of the
Individual Objectives/MBOs measure for each participant. The Committee may, at
its discretion, determine minimum MBO scores, below which a participant will not
be eligible to receive an incentive award, and maximum MBO scores, above which a
participant’s individual performance will not cause the score to increase. The
Committee also shall have the discretion to place a cap on the aggregate MBO
score that may be obtained by all the participants in any particular functional
area, and to determine if and how MBO scores shall affect corporate and business
unit scores. For that part of the MBO segment intended to qualify as
performance-based for purposes of Code Section 162(m), the Committee shall
establish in writing, no later than ninety (90) days after the start of a Plan
Year (or no later than the date that represents 25% of the evaluation period, in
the case of an evaluation period that is shorter than the Plan Year), an
objective formula for calculating MBO scores based on individual performance,
including any minimum, maximum, or other cap, and including how MBO scores shall
affect corporate and business unit scores. If the Committee does not, or if any
other requirement of Code Section 162(m) is not met in respect of the MBOs (or
portion thereof), the MBO segment (or portion thereof) of any award paid under
the Plan will not be considered performance-based compensation for purposes of
that Code Section.

 

8.   Relative Weighting of Objectives

 

Individual awards for each Plan Year are based upon the three performance
measures and their relative weights, which vary by position. The weights shall
be established in writing by the Committee within ninety (90) days after the
start of each Plan Year.

 

9.   Hypothetical Award Calculation–Business Unit

 

The following is a hypothetical example of an incentive award calculation, based
on the variables shown in the chart. In this example, the target award
opportunity and the weights represent hypothetical percentages established by
the Committee. The Corporate and Business Unit Performance Multiples represent
hypothetical percentages established by the Committee to correspond to the level
at which corporate and business unit performance goals actually were achieved
for this Plan Year.

 

Example

 

    Fiscal Year Earnings

   $ 100,000

 

3



--------------------------------------------------------------------------------

    Target award opportunity

   20%                    

    Target incentive award

   $20,000                    

    Corporate Performance Multiple

   102%                    

    Business Unit Performance Multiple

   100%                    

    Individual Objectives/MBOs overall score

   110%                    

    Senior Manager II

  

Corporate weight 10%

Business Unit weight 20%

MBO weight 70%

 

This award would be calculated as follows:

 

•      102% x 10% (Corporate multiple x Corporate weight)

   =    10.2 %

•      100% x 20% (Business Unit multiple x B.U. weight)

   =    20.0 %

•      110% x 70% (MBO score x MBO weight)

   =    77.0 %          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                        Total Score

        107.2 %          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

•      107.2% (total score) x $20,000 (target award) = $21,440

•      Final award = $21,400 (rounded to nearest $100)

 

 

10.   Maximum Award and Committee Discretion

 

The maximum amount payable to any participant for any Plan Year under the Plan
is $2,000,000 or 200% of such participant’s Fiscal Year Earnings, whichever is
less. The Committee has the discretion to reduce any award below the amount
calculated under the formulas described in this Plan.

 

11.   Miscellaneous

 

Approval for payment under the Plan is made by the Committee. Final approval of
individual awards will be made by the CEO.

 

Payment of awards will be made as soon as practicable and generally can be
expected during the first quarter of the following Fiscal Year. All incentive
awards will be paid in cash, or, if applicable, such other form of payment as is
required by another plan to which the award is transferred.

 

The Plan is intended to be directly responsive to individual performance with
the flexibility to measure, score, and reward each participant’s contribution to
Del Monte’s overall business results. However, Plan awards are not guaranteed
and a participant’s actual award may be greater or less than his or her target,
depending on personal performance and the performance of the business overall.
Del Monte reserves the right to amend, modify or cancel the program at any time.

 

4